Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: On Page 10 ¶4 of the specifications, filter 252 is stated as having the spectral sensitivity characteristics of Figures 4 and 5 when later on Figures 4 and 5 are described as being the spectral sensitivity characteristics of filters 252 and 253.  
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not "input device" in Claim 9 and “illuminator”, “imager” and “optical system” in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diagnosis ambiguous area learning unit" and "the diagnosis ambiguous area extractor"in the 5th and 6th paragraphs of Claim 1, respectively.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-9 are similarly rejected as they are dependent on Claim 1 and inherit the deficiencies of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20150023573 A1; hereafter: Sato).
Regarding Claim 1, Sato teaches: an image processing apparatus (Figure 1) for processing a pathological specimen image obtained by imaging a pathological specimen (¶42: “extracts a diagnostic region which is to be used as a target for diagnosis from an image captured of a whole pathological specimen”), the image processing apparatus comprising a processor comprising hardware, the processor being configured to (¶42: “configured as a computer which includes a memory, a processor”): perform machine learning independently on a plurality of training images for machine learning (¶60: “a teaching image in which positive nuclei and negative nuclei are manually distinguished is prepared in advance, and a threshold or a parameter for determination for use in SVM [support vector machine] is set through learning based on this teaching image”) that are prepared based on a plurality of different standards, respectively (¶43: “This specimen information relates to a scheme for preparing the pathological specimen, such as type of staining used for the pathological specimen (a type of test) and a name of an institution in which the pathological specimen was prepared”); apply each of a plurality of results of machine learning to all the training images, respectively (¶60: “Here, no less than a few hundred teaching images are used in the learning”); learn by machine learning a diagnosis ambiguous area whose corresponding result of diagnosis is ambiguous (Figure 3: element S13: “calculate positive rate of region”; In Sato, the diagnostic region is interpreted to be equivalent to the “diagnosis ambiguous area” of the present application as the diagnostic region in Sato presents multiple possible results, making the diagnostic region ambiguous. See: ¶60: “A method used to detect these positive nuclei and negative nuclei is determining, for each pixel in the region, whether the pixel represents a positive nucleus, a negative nucleus, or neither one of them”)  based on an area on which different determinations are made between at least two of the results of application (¶76: “it is possible to create the database 110 which contains an appropriate diagnostic criterion according to the specimen information” and ¶78: “it is possible to refer to the criterion in each institution from any of the institutions.”); extract the diagnosis ambiguous area in the pathological specimen image based on a result of the machine learning performed by the diagnosis ambiguous area learning unit (¶61: “a region having a positive rate of 10% or more is determined to be a diagnostic region and the other region is not used in diagnosis”); and generate a diagnosis image that enables the diagnosis ambiguous area that is extracted by the diagnosis ambiguous area extractor to be distinguished from other areas (Figure 9: elements 901 and 904).
Regarding Claim 2, Sato teaches: the image processing apparatus according to claim 1, wherein the processor is configured to learn by machine learning the diagnosis ambiguous area based on the training image in which the diagnosis ambiguous area is marked in advance (¶60: “a teaching image in which positive nuclei and negative nuclei are manually distinguished is prepared in advance,”).
Regarding Claim 3, Sato teaches: the image processing apparatus according to claim 1, wherein the processor is configured to: perform machine learning on the training image (¶60: “a teaching image in which positive nuclei and negative nuclei are manually distinguished is prepared in advance, and a threshold or a parameter for determination for use in SVM [support vector machine] is set through learning based on this teaching image”) that is created based on a single standard for multiple times (¶68: “A conceivable method of determining a diagnostic criterion is determining a diagnostic criterion using the prognosis in the past cases as a teaching material so that prognosis can be predicted with high accuracy”); apply each of a plurality of results of machine learning to the training image (¶60: “Here, no less than a few hundred teaching images are used in the learning”); and learn by machine learning the diagnosis ambiguous area (Figure 3: element S13: “calculate positive rate of region”) based on an area on which different determinations are made between at least two of results of application (¶76: “it is possible to create the database 110 which contains an appropriate diagnostic criterion according to the specimen information” and ¶78: “it is possible to refer to the criterion in each institution from any of the institutions.”). 
Regarding Claim 5, Sato teaches: the image processing apparatus according to claim 1, wherein the processor is further configured to calculate an analysis adequacy of the pathological specimen image based on the extracted diagnosis area (¶59: “The calculation unit 140 calculates a positive rate of a region upon each of the sequential determinations on positions of regions”), wherein the processor is configured to generate the diagnosis image that enables the diagnosis ambiguous area that is extracted by the diagnosis ambiguous area extractor to be distinguished from other areas (Figure 9: elements 901 and 904) and that contains an analysis adequacy image corresponding to the analysis adequacy (Figure 9: elements 904; wherein positivity rate is the adequacy indicator).
Regarding Claim 6, Sato teaches: the image processing apparatus according to claim 5, wherein the processor is further configured to set a diagnosis subject area to be diagnosed in the pathological specimen image (Figure 8), where in the processor is configured to calculate the analysis adequacy of the diagnosis subject area (¶59: “The calculation unit 140 calculates a positive rate of a region upon each of the sequential determinations on positions of regions”).
Regarding Claim 7, Sato teaches: the image processing apparatus according to claim 6, wherein the processor is configured to set each of a plurality of areas into which the pathological specimen image is divided as the diagnosis subject area (Figure 8 and ¶59: “imaging unit which captures an image of a pathological specimen to form an image of each region so that moving the imaging unit along the course indicated by an arrow in FIG. 8 allows the entire region of the pathological specimen to be scanned.”).
Regarding Claim 8, Sato teaches: the image processing apparatus according to claim 7, where in the processor is configured to generate the diagnosis image that enables the diagnosis ambiguous area that is extracted by the diagnosis ambiguous area extractor to be distinguished from other areas (Figure 9: element 901) that contains the analysis adequacy image that allows the diagnosis subject area (Figure 9: element 904) whose corresponding analysis adequacy is above a reference value from among the diagnosis subject area to be distinguished from other areas (¶61: “when the diagnostic threshold in the diagnostic criterion obtained in Step S11 is 10%, a region having a positive rate of 10% or more is determined to be a diagnostic region and the other region is not used in diagnosis”).
Regarding Claim 9, Sato teaches: the image processing apparatus according to claim 6, further comprising: a display configured to display the pathological specimen image and the diagnosis image (¶28: “the positive rate for each diagnostic region is output to a display, for example, so that doctors can be supported to make a quick, accurate diagnosis”); and an input device configured to receive an operation of specifying a diagnosis subject area in the pathological specimen image (¶42: “The input interface accepts input from a keyboard, a pointing device, etc., and a digital slide scanner for image input, etc.”), wherein the processor is configured to set part of the area of the pathological specimen image corresponding to the operation as the diagnosis subject area (¶43: “The target obtainment unit 100 obtains the specimen image and the specimen information through the input interface of the computer.”). 
Regarding Claim 11, Claim 11 discloses a method that is implemented with the apparatus of Claim 1.  Therefore, the rejection of Claim 1 is equally applicable. (See ¶48-64) 
Regarding Claim 12, Claim 12 discloses a non-transitory computer readable storage medium that contain instructions used to perform the method of Claim 11 using the apparatus of Claim 12. Therefore, the rejection of Claim 1 is equally applicable. (See ¶81)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above and further in view of Murakami (US 20150279033 A1; hereafter: Murakami).
Regarding Claim 10, Sato teaches the image processing apparatus of claim 1 and thus, the rejection of claim 1 is incorporated herein.  Sato does not provide specific details of the limitations as further recited in claim 10, however, Murakami teaches: an imaging system (Figure 5) comprising: an image device including an illuminator configured to apply illumination light to a pathological specimen (Figure 5: element 501), an imager configured to image light via the pathological specimen (Figure 5: element 504), and an optical system configured to form an image of the light via the pathological specimen on the image unit (Figure 5: element 503). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato to be within an imaging system as taught by Murakami in order to enable automated or semi-automated system for diagnosis pathological specimen as a result of different treatment, staining methods, and conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Remiszewski et al. (US 20130089248 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668